DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5-7, 13, 17-19, and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 9, 17, and 21 of U.S. Patent No. 10,769,033. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the instant claims are taught as demonstrated on the table below:

Instant Application

US Patent 10,769,033
2
A method, comprising: 
1
A method, comprising: 
17
A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: 
17
A computer program product, the computer program product being embodied in a tangible non-transitory computer readable storage medium and comprising computer instructions for: 
21
A system, comprising: one or more processors configured to: 
9
A system, comprising: a processor configured to:
2, 17, & 21
obtaining, from a packet sniffier at a secondary storage system, metadata associated with one or more data packets provided from a client device to a primary storage system;
1, 9, &17
[…] receiving, at the secondary storage system from a packet analyzer, at least a portion of metadata of tracked network packets associated with the network attached storage device, 

determining one or more content items that have changed since a previous storage capture instance of the primary storage system based on the obtained metadata associated with the one or more data packets; 

[…] identifying at least one changed content item of the network attached storage device that has changed since the first time instance by analyzing the at least the portion of the metadata of the tracked network packets received; 

and performing an incremental backup of the primary storage system at least in part by: 

and performing an incremental backup of the network attached storage device at a second time instance based at least in part on the at least one changed content item identified, wherein performing the incremental backup of the network attached storage device includes:

receiving at the secondary storage system data associated with the one or more content items determined to have changed since the previous storage capture instance of the primary storage system; and storing the received data associated with the one or more content items determined to have changed since the previous storage capture instance of the primary storage system.

requesting, by the secondary storage system from the network attached storage device, data associated with the at least one changed content item; receiving at the secondary storage system from the network attached storage device the requested data associated with the at least one changed content item; and backing up the requested data associated with the at least one changed content item.
Where the "backing up" of '033 constitutes storing and the 'network attached storage' constitutes a' primary storage system' 
5 & 18
[…] wherein the metadata associated with the one or more data packets indicates the one or more content items that have changed since the previous capture instance of the primary storage system.
5 & 21
The method of claim 4, wherein the at least the portion of the metadata includes an identifier for each of the at least one changed content item and at least one operation performed on each of the at least one changed content item.
6 &19
[…] wherein the metadata associated with the one or more data packets indicates an operation associated with the one or more content items that have changed since the previous capture instance of the primary storage system.


7
 The method of claim 2, wherein the metadata associated with the one or more data packets is located in a corresponding header associated with the one or more data packets.
4
 The method of claim 2, wherein the at least the portion of the metadata is identified based on a location in the header.
13
 The method of claim 2, wherein the primary storage system includes a network attached storage device.
1
[…] receiving at a secondary storage system from a network attached storage device […]the network attached storage device being external to the secondary storage system; […]



Claims 2, , 7, 13, 17, and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 17, and 21 of U.S. Patent No. 11,237,923. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the instant claims are taught as demonstrated on the table below:


Instant Application

US Patent 11,237,923
2
A method, comprising: 
1
A method, comprising: 
17
A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: 
17
A computer program product, the computer program product being embodied in a tangible non-transitory computer readable storage medium and comprising computer instructions for: 
21
A system, comprising: one or more processors configured to: 
9
A system, comprising: a processor configured to:
2, 17, & 21
obtaining, from a packet sniffier at a secondary storage system, metadata associated with one or more data packets provided from a client device to a primary storage system;
1, 9, &17
receiving, at a secondary storage system from a packet sniffer, at least a subset of metadata associated with one or more data packets, wherein the packet sniffer analyzes the one or more data packets provided from a client device to a network attached storage device; 

determining one or more content items that have changed since a previous storage capture instance of the primary storage system based on the obtained metadata associated with the one or more data packets; 

identifying at least one changed item of the network attached storage device based on the metadata associated with the one or more data packets;

and performing an incremental backup of the primary storage system at least in part by: 

and performing an incremental backup of the network attached storage device at least in part by:

receiving at the secondary storage system data associated with the one or more content items determined to have changed since the previous storage capture instance of the primary storage system; and storing the received data associated with the one or more content items determined to have changed since the previous storage capture instance of the primary storage system.

requesting, by the secondary storage system from the network attached storage device, data associated with the at least one changed item; receiving at the secondary storage system from the network attached storage device the requested data associated with the at least one changed item; and backing up the requested data associated with the at least one changed item.
Where the "backing up" of '923 constitutes storing and the 'network attached storage' constitutes a' primary storage system' 
7
 The method of claim 2, wherein the metadata associated with the one or more data packets is located in a corresponding header associated with the one or more data packets.
4
The method of claim 1, wherein the metadata associated with the one or more data packets is included in a corresponding header for the one or more data packets.
13
 The method of claim 2, wherein the primary storage system includes a network attached storage device.
1
[…]identifying at least one changed item of the network attached storage device based on the metadata associated with the one or more data packets; […]



Reasons for Not Applying Prior Art
	Claims 2, 17, and 21 present a combination of limitations consistent with those presented in parent US Patent No. 11,237,923.  While not identical, the subject matter is essentially the same and therefore no prior art is applied.  An updated search failed to identify any additional teachings which would anticipate or render the claimed invention obvious.

Allowable Subject Matter
Claims 3-4, 8-12, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138